In a habeas corpus proceeding to obtain the release from incarceration of the petitioner on the ground that he had not been accorded a timely parole revocation hearing, the appeal is from a judgment of the Supreme Court, Dutchess County, dated November 20, 1978, which granted the writ. Judgment reversed, without costs or disbursements, and the petition is dismissed. The remedy of habeas corpus is not available since petitioner will not be entitled to immediate release because, according to his counsel, he is now incarcerated as the result of a new charge (see People ex rel. Mendolia v Superintendent, Green Haven Correctional Facility, 47 NY2d 779). Mangano, J. P., Rabin, Margett and Martuscello, JJ., concur.